      Case 1:19-cv-09885-AJN-KHP Document 53 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  12/23/2020
IAN-CARLOS MARTINEZ,

                                      Plaintiff,                            ORDER

                        -against-                                   19-CV-9885 (AJN) (KHP)


 CITY OF NEW YORK, et al.,


                                      Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       On December 22, 2020 Defendants submitted a letter to the Court claiming that (1)

Plaintiff has failed to provide Defendants with properly executed releases for his medical

records and that (2) Plaintiff has failed to produce the audio recording of the incident with the

officers within the deadline ordered by the Court. Accordingly, Defendants request that the

Court compel Plaintiff to provide properly executed medical records authorizations, preclude

Plaintiff from being able to rely on the audio recording, hold impending depositions in abeyance

until these discovery disputes are resolved, and issue a corresponding extension of the

discovery deadline.

       Plaintiff shall have until December 31, 2020 to submit a response to these arguments

and requests by letter, not to exceed three pages in length, on ECF. Further, the Court

requests that Defendants submit to the Court the December 17, 2020 annotated releases that

were signed and produced by Plaintiff but are allegedly deficient. To protect Plaintiff’s privacy

interests and any personal identifying information that may be contained in the releases, the

Court asks that these letters be submitted to the Court via email at
       Case 1:19-cv-09885-AJN-KHP Document 53 Filed 12/23/20 Page 2 of 2




Parker_NYSDChambers@nysd.uscourts.gov. The Court will review these releases, along with

any response submitted by Plaintiff, in advance of the January 5, 2021 conference already

scheduled in this case.

       The Court respectfully requests that the clerk of Court mail a copy of this order to the

pro se Plaintiff as soon as possible.




Dated: New York, New York
       December 23, 2020
                                            SO ORDERED.



                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge




                                               2
